Citation Nr: 0705845	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-15 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel








INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has tinnitus that began during service.



CONCLUSION OF LAW

Tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he developed tinnitus during his 
period of active service.  He served honorably in the 
Republic of Vietnam for eleven months performing duties 
around near-constant artillery fire.  The veteran credibly 
testified before a Decision Review Officer (DRO) in October 
2001 that he experienced ringing in his ears during service 
and was not provided ear protection.  During his work as a 
welder following service, he wore ear protection.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Consistent with the veteran's testimony, his service medical 
records do not show complaints of or treatment for ringing in 
the ears.  Additionally, the earliest treatment records 
following service only show that the veteran was evaluated 
for hearing loss.  He was found to have high frequency 
hearing loss in 1977.

The veteran underwent VA examination in October 2004 and 
complained of ringing in both ears since the 1970s.  Although 
the examiner reported that he reviewed the claims folder 
prior to the examination, he stated that the veteran's 
tinnitus began after service and, as a consequence, opined 
that it would seem less likely that tinnitus was the result 
of military noise exposure.  The examiner opined that the 
veteran's hearing loss, however, was as likely as not 
aggravated by military noise exposure.  As a result, the RO 
granted service connection for hearing loss.  

Following a complete review of the record evidence, the Board 
notes that the VA medical opinion dated in October 2004 is 
not particularly useful because it is based on a premise that 
is not supported in the record; specifically, that ringing in 
the ears started after service.  Although there is no 
evidence of treatment for complaints of ringing in the ears 
during service, the veteran testified that he experienced 
"lots of ringing" in his ears during service.  The Board 
finds the veteran's testimony is credible.  He is currently 
diagnosed as having tinnitus due to complaints of continued 
ringing in his ears.

There is no evidence contrary to the veteran's assertion that 
he experienced ringing in his ears during service.  The 
record clearly shows that the veteran had no complaints of 
ringing in his ears upon entry into service.  He began having 
ringing in his ears during service and is currently diagnosed 
as having tinnitus.  The one medical opinion of record is 
based upon the veteran's assertions as to when he began 
experiencing hearing loss and tinnitus, with the examiner 
making a link between hearing loss and service noise exposure 
when using the correct fact that the veteran advised that his 
hearing acuity began to diminish during service.  
Consequently, when extending that rationale to the veteran's 
complaints of ringing in his ears that he credibly asserts 
began during service, the Board finds that tinnitus too began 
during service as a result of military noise exposure.  
Accordingly, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


